Citation Nr: 0010620	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for ear infections.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active service from September 1961 to January 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (the RO) which determined that the veteran 
had not submitted sufficient new and material evidence with 
which to reopen claims of entitlement to service connection 
for ear infections and for an acquired psychiatric disorder.


REMAND

For the reasons expressed below, the Board believes that 
additional procedural development must be undertaken in this 
case.

Personal hearing

In his substantive appeal dated in April 1997, the veteran 
requested a hearing at the local VA office before a member of 
the Board; this request was later withdrawn in a Supplemental 
Statement of the Case (VA Form 21-4138) dated in January 
1998.  See 38 C.F.R. § 20.704(e) (1999).  

However, in an Informal Brief of Appellant In Appealed Case 
submitted on behalf of the veteran in March 2000, his 
representative indicated that the veteran had not been 
scheduled for a hearing before a hearing officer of the RO.  
The representative indicated that the veteran was entitled to 
a personal hearing.  This request for a hearing was received 
approximately one month after the veteran's case was 
certified for appeal.  Under 38 C.F.R. § 20.1304(a) (1999), 
an appellant has a period of 90 days following the date of 
notice of certification to the Board during which they may 
submit a request for a personal hearing.  Accordingly, the RO 
should proceed to schedule such a hearing in accordance with 
established procedure.

The veteran's representative also did not specify in the 
March 2000 request whether he again desired a Travel Board 
hearing.  This matter should be clarified before an 
appropriate personal hearing (either before an RO Hearing 
Officer or a traveling Member of the Board) is scheduled.

Service connection for ear infection 

In reviewing the claims file, the Board notes that in May 
1996 the RO denied the veteran's claim for entitlement to 
service connection for ear infections.  In a letter dated in 
May 1996, the veteran asserted that he was entitled to 
service connection for ear infections.  The RO apparently 
construed this letter as a reopened claim for entitlement to 
service connection for ear infections, and by rating action 
dated in January 1997 adjudicated the issue pursuant to the 
laws and regulations governing the reopening of previously 
finally denied claims.

RO decisions which are unappealed become final, and a final 
decision cannot be reopened unless new and material evidence 
is presented.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156, 20.1103 (1999).

In general, an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (1999).  A notice of disagreement is a 
written communication from a claimant, or his or her 
representative, expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction, and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (1999).  A notice of 
disagreement must be filed within one year of the date of 
notice of the action being appealed.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (1999). 

The Board is of the opinion that the letter submitted by the 
veteran dated in May 1996 should have been construed by the 
RO as a notice of disagreement with regard to the issues 
considered in the May 1996 rating action of the RO rather 
than an attempt to reopen a previously denied claim.  Cf. EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory 
duty to assist means that VA must liberally read all 
documents submitted].  Under such circumstances, the veteran 
should have been provided with a statement of the case as to 
the issue of entitlement to service connection for ear 
infections.  

The issue on appeal has accordingly been recharacterized on 
the first page of this Board remand as entitlement to service 
connection for ear infections rather than whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for ear infections.

In order to ensure that VA has met its duty to uphold the 
veteran's procedural due process rights pertinent to his 
appeal, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran and 
his representative with an appropriate 
Statement of the Case as to the issue of 
entitlement to service connection for ear 
infections without regard to the 
purported finality of the May 1996 RO 
rating decision.  The veteran and his 
representative should be given the 
opportunity to respond thereto.

2.  The RO should also contact the 
veteran and his representative and 
request clarification as to the kind of 
hearing he desires, as indicated in the 
March 2000 Informal Brief of Appellant.  
The RO should then schedule a hearing, to 
be conducted either by a Hearing Officer 
or a traveling member of the Board at the 
RO, as indicated by the veteran.  The 
veteran and his representative should be 
notified of the date, time, and place of 
the hearing.  

In rendering the above discussion and action ordered, the 
Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


